DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2020 has been entered.

Response to Amendment
	In view of the amendments to Claim 1, cancellation of Claims 6-7 and 20-21, the previous prior art rejections directed to the claims are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2014/0193624 (Stiens) in view of United States Patent Application Publication No. US 2016/0175940 (Lindahl).
2O3) layer of a layer thickness of 1 to 20 µm, wherein the α-Al2O3 layer has a crystallographic preferential orientation characterized by a texture coefficient TC(0 0 12)                         
                            ≥
                        
                     5 for the (0 0 12) growth direction (Abstract) – corresponding to a coated cutting tool comprising a substrate and a coating layer formed on a surface of the substrate, wherein the coating layer comprises at least one α-Al2O3 oxide layer (instant Claim 1) and wherein the substrate is a cermet or ceramic body (instant Claim 9), and overlapping with the claimed range of an average thickness of the α-Al2O3 layer being from 1.0 µm or more to 15.0 µm or less (instant Claims 5 and 11-12), an average thickness of the coating layer being from 3.0 µm or more to 30.0 µm (instant Claims 8 and 16-19), the claimed range of a texture coefficient TC (0 0 12) being from 4.0 or more and 8.4 or less (instant Claim 1), and 5.0 or more to 8.2 or less (instant Claim 2).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Stiens teaches that the hard material layers arranged over the substrate surface and under the α-Al2O3 layer comprise TiCN (¶37), wherein the hard material layers involve layer thickness in the region of 2 µm to 15 µm – corresponding to the coating layer comprising, between the substrate and the α-type aluminum oxide layer, a Ti compound layer containing a Ti compound of Ti and an element of at least one kind selected from the group consisting of C, N, O, and B (instant Claims 13-15), and overlapping with the n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Although Stiens does not explicitly teach a texture coefficient TC(0 1 8) of a plane being from 0.5 or more to 3.0 or less by the formulae (1) and (2) (instant Claim 1) , and 1.0 or more to 2.5 or less (instant Claims 3 and 10), Stiens teaches that the texture coefficient for the plane (0 0 12) is calculated by the                         
                            T
                            C
                             
                            
                                
                                    0
                                     
                                    0
                                     
                                    12
                                
                            
                            =
                             
                            
                                
                                    I
                                    (
                                    0
                                     
                                    0
                                     
                                    12
                                    )
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            0
                                        
                                    
                                    (
                                     
                                    0
                                     
                                    0
                                     
                                    12
                                    )
                                
                            
                            [
                            
                                
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∑
                                            
                                                n
                                                -
                                                1
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    I
                                                    
                                                        
                                                            h
                                                            k
                                                            l
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            I
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    
                                                        
                                                            h
                                                            k
                                                            l
                                                        
                                                    
                                                
                                            
                                            ]
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                        
                    , wherein I(hkl) are the intensities of the diffraction reflections measured by X-ray diffraction, I0(hkl) are the standard intensities of the diffraction in accordance with 42-1468, and n is the number of reflections used for the calculation, wherein the reflections of (0 1 2), (1 0 4), (1 1 0), (1 1 3), (1 1 6), (3 0 0), and (0 0 12) are used – which is substantially similar to that of the instant application.  Although Stiens teaches that hard material layers arranged over the substrate surface and under the α-Al2O3 and optionally over the surface of the α-Al2O3 layer can comprise nitrides of groups IVa to VIIa, wherein compounds containing Ti, C, N, and O can be used (¶¶36-37), Stiens does not explicitly teach an intermediate layer comprised of either TiCNO or TiCO.  
In the same field of coated cutting tools, Lindahl teaches a coated cutting tool for chip forming machining of metals, which includes a substrate having a surface coated with a chemical vapour deposition coating of a α-Al2O3 -layer disposed above the substrate (Abstract), wherein the 2O3 -layer which can enhance the adhesion of the TiCN layer and the α-Al2O3 -layer (¶13) – corresponding to an intermediate layer comprised of either TiCNO or TiCO (instant Claim 1).
It would have been obvious to one of ordinary skill in the art to have set the bonding layer composition to be TiCNO or TiCO, as taught by Lindahl, as the bonding layer of the coated substrate of Stiens.  One skilled in the art would have been motivated by the desire and expectation of providing unexpectedly high crater and flank wear resistance, as taught by Lindahl, within the α-Al2O3 -layer of Stiens, in order to enhance adhesion and improve mechanical performance and durability.
Thus, the product of Stiens in view of Lindahl exhibits a substantially overlapping range of TC (0 0 12) as claimed in the instant invention within Claims 1-2.  Further, as noted above, Stiens teaches a substantially identical product in terms of substrate, coating layer composition, and coating thickness.  Therefore, one of ordinary skill in the art would find it obvious that a substantially identical product would inherently exhibit substantially identical properties, including a texture coefficient TC (0 1 8) being 0.5-3.0 (instant Claim 1) and 1.0-2.5 (instant Claims 3 and 10).
Additionally, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Stiens teaches that the α-Al2O3 start layer was nucleated under the conditions of 2% TiCl4, 2% AlCl3, balance H2 at 1000 °C, 175 mbars, followed by oxidation with 2.5% CO2, 12% CO, balance H2, then 2.5% AlCl3 and balance H2 (¶¶72-78), then further nucleated under the conditions of T=1010 °C, p=75 mbars, gas concentrations 2.5% CO2, 2.0% HCl, 2.0% CO, 2.0% AlCl3, and balance H2 (¶¶79-80), wherein the growth conditions of the α-Al2O3 layer were at T=1010 °C, p=85 mbars, 91% H2, 3.0% CO2, 0.5% H2S, 3.5% HCl, and 2.5% AlCl3 (¶¶81-82).  This is a substantially similar method used by applicants to produce the claimed product.  In particular, applicant teaches similar first nucleus formation conditions and second nucleus formation conditions at similar temperature and pressure (Table 4, ¶66), and deposition conditions (Table 5, ¶67).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the texture coefficient TC (0 1 8) being 0.5-3.0 (instant Claim 1) and 1.0-2.5 (instant Claims 3 and 10).

In regards to Claim 4, Stiens teaches that the α-Al2O3 has an inherent stress in the region of 0 to +300 MPa (¶24), which corresponds to the claimed range of a residual stress value in a (1 1 6) plane of the α-type aluminum oxide layer being, in at least part thereof, from -300 MPa or higher to 300 MPa or lower (instant Claim 4).  Although Stiens does not explicitly teach that the residual stress is within a (1 1 6) plane, one of ordinary skill in the art would recognize that the inherent stress of the product of Stiens would correspond to or overlap with the claimed range n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Further, as noted above, Stiens teaches a substantially identical product in terms of substrate, coating layer composition, and coating thickness.  Therefore, one of ordinary skill in the art would find it obvious that a substantially identical product would inherently exhibit substantially identical properties, including a residual stress value in a (1 1 6) plane of the α-type aluminum oxide layer being, in at least a part thereof, from -300 MPa or higher to 300 MPa or lower (instant Claim 4).  

Claims 1-5 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2015/0003925 (Ostlund) in view of United States Patent Application Publication No. US 2016/0175940 (Lindahl).
In regards to Claims 1-3 and 5-19, Ostlund teaches a coated cutting tool comprising substrate and a coating, wherein the coating comprises a layer of MTCVD TiCN, and a layer of α-Al2O3 -wherein the α-Al2O3 layer exhibits a TC (0 0 12) higher than 5 (Abstract), wherein in one embodiment of the invention the α-Al2O3 layer is 2-15 µm and the TiCN layer is 2-15 µm (¶¶16-17) – corresponding to a coated cutting tool comprising a substrate and a coating layer formed on a surface of the substrate, wherein the coating layer comprises at least one α-Al2O3 oxide layer (instant Claim 1), wherein the coating layer comprises, between the substrate and the 2O3 layer being from 1.0 µm or more to 15.0 µm or less (instant Claims 5 and 11-12), an average thickness of the coating layer being from 3.0 µm or more to 30.0 µm (instant Claims 8 and 16-19), and the claimed range of a texture coefficient TC (0 0 12) being from 4.0 or more and 8.4 or less (instant Claim 1), and 5.0 or more to 8.2 or less (instant Claim 2).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Ostlund also teaches that the substrate can be made of cemented carbide (¶14) – corresponding to the substrate is a cermet or ceramic body (instant Claim 9).  Although Ostlund does not explicitly teach a texture coefficient TC(0 1 8) of a plane being from 0.5 or more to 3.0 or less by the formulae (1) and (2) (instant Claim 1) , and 1.0 or more to 2.5 or less (instant Claims 3 and 10), Ostlund teaches that the texture coefficient for the plane (0 0 12) is calculated by the                         
                            T
                            C
                             
                            
                                
                                    0
                                     
                                    0
                                     
                                    12
                                
                            
                            =
                             
                            
                                
                                    I
                                    (
                                    0
                                     
                                    0
                                     
                                    12
                                    )
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            0
                                        
                                    
                                    (
                                     
                                    0
                                     
                                    0
                                     
                                    12
                                    )
                                
                            
                            [
                            
                                
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∑
                                            
                                                n
                                                -
                                                1
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    I
                                                    
                                                        
                                                            h
                                                            k
                                                            l
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            I
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    
                                                        
                                                            h
                                                            k
                                                            l
                                                        
                                                    
                                                
                                            
                                            ]
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                        
                    , wherein I(hkl) are the intensities of the diffraction reflections measured by X-ray diffraction, I0(hkl) are the standard intensities of the diffraction in accordance with 00-010-0173, and n is the number of reflections used for the calculation, wherein the reflections of (0 1 2), (1 0 4), (1 1 0), (1 1 3), (1 1 6), (3 0 0), (2 1 4), and (0 0 12) are used – which is substantially similar to that of the instant application.  
In the same field of coated cutting tools, Lindahl teaches a coated cutting tool for chip forming machining of metals, which includes a substrate having a surface coated with a chemical vapour deposition coating of a α-Al2O3 -layer disposed above the substrate (Abstract), wherein the substrate is cemented carbide, cermet or ceramic (¶16). Lindahl also teaches that a bonding layer comprising a HTCVD deposited TiCNO and/or TiCO is located on the outermost of a TiCN layer and adjacent to the α-Al2O3 -layer which can enhance the adhesion of the TiCN layer and the α-Al2O3 -layer (¶13) – corresponding to an intermediate layer comprised of either TiCNO or TiCO (instant Claim 1).
It would have been obvious to one of ordinary skill in the art to have set the bonding layer composition to be TiCNO or TiCO, as taught by Lindahl, as the bonding layer of the coated substrate of Ostlund.  One skilled in the art would have been motivated by the desire and expectation of providing unexpectedly high crater and flank wear resistance, as taught by Lindahl, within the α-Al2O3 -layer of Ostlund, in order to enhance adhesion and improve mechanical performance and durability.
Thus, the product of Ostlund in view of Lindahl exhibits a substantially overlapping range of TC (0 0 12) as claimed in the instant invention within Claims 1-2.  Further, as noted above, Ostlund in view of Lindahl teaches a substantially identical product in terms of substrate, coating layer composition, and coating thickness.  Therefore, one of ordinary skill in the art would find it obvious that a substantially identical product would inherently exhibit substantially 
Additionally, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Ostlund teaches that the A-l2O3 layer was deposited at 1000 °C and 55 mbar in two steps, wherein the first steps uses a 1.2 vol% AlCl-23, 4.7 vol% CO2, 1.8 vol% HCl and balance H2, and followed by a second step of 1.2% AlCl3, 4.7% CO2, 2.9% HCl, 0.6% H2S, and balance H2 (¶37).  This is a substantially similar method used by applicants to produce the claimed product.  In particular, applicant teaches similar first nucleus formation conditions and second nucleus formation conditions at similar temperature and pressure (Table 4, ¶66).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including a texture coefficient TC (0 1 8) being 0.5-3.0 (instant Claim 1) and 1.0-2.5 (instant Claims 3 and 10).

In regards to Claim 4, Ostlund teaches that in one embodiment, the cutting tool has been subjected to a blasting treatment to increase the toughness properties of the coating, which affects the stress condition of the coating, wherein a hard blasting would lead to crack formation In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  
Further, as noted above, Ostlund teaches a substantially identical product in terms of substrate, coating layer composition, and coating thickness.  Therefore, one of ordinary skill in the art would find it obvious that a substantially identical product would inherently exhibit substantially identical properties, including a residual stress value in a (1 1 6) plane of the α-type aluminum oxide layer being, in at least a part thereof, from -300 MPa or higher to 300 MPa or lower (instant Claim 4). 

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 

In regards to Applicant’s argument, Examiner notes that although Applicant has provided evidence on the record in an attempt to show that the prior art as presented is prima facie obvious over that as claimed, Applicant’s arguments are not commensurate in scope with the claims.  In particular, Examiner notes that the data presented is not commensurate in scope with the claims to establish criticality by showing unexpected results.  The amended independent Claim 1 sets forth that the intermediate layer is composed of either TiCNO or TiCO, but the data presented only shows that for TiCNO, and not TiCO.  Examiner asserts that Applicant’s arguments that the performance regarding wear and fracture resistance of the samples when the intermediate layer is formed of TiCNO and TiCO constitute mere attorney argument.  Arguments of counsel and discussions of caselaw, standing alone, cannot take the place of factually supported objective evidence. (In re Huang, 100 F.3d 135, 139- 40 (Fed. Cir. 1996)). Attorney argument is not evidence. (In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974)). Lawyer’s arguments and conclusory statements, which are unsupported by factual evidence, are entitled to little probative value. (In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997)).  As noted above, Applicant prima facie obvious over the claimed application.
Therefore, Applicant’s arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784